Case 4:20-cv-07183-DMR Document6 Filed 10/15/20 Page 1 of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

TRACIA CHEVANNESE YOUNG, et al.,
Plaintiffs,

yy:

DONALD J. TRUMP, et al.,

Defendants.

Case No. 20-cv-07183-DMR

SCHEDULING ORDER
(IMMIGRATION MANDAMUS CASE)

Re: Dkt. Nos. 20-7183

 

TO PARTIES AND COUNSEL OF RECORD IN THE ABOVE ACTION:
This action seeks a writ of mandamus regarding immigration benefits filed pursuant to the

mandamus statute, 28 U.S.C. § 1361, and/or the Administrative Procedure Act, 5 U.S.C. §§ 701 et
seg. The following schedule will apply in this case:

1. Defendant shall serve and file an answer within 60 days of receipt of service of the summons

and complaint.

2. Plaintiff may file a motion for summary judgment at any time permitted by the Federal Rules of
Civil Procedure and this court’s local rules, in which event the defendant may respond as
permitted by the Federal Rules of Civil Procedure and this court’s local rules.

3. IfPlaintiff has not filed a motion for summary judgment within 90 days of filing the complaint,
Defendant shall be the party who shall first file a motion for summary judgment, and the
defendant must serve and file that motion within 120 days of service of the complaint.

4. Unless a motion pursuant to Federal Rule of Civil Procedure 56(f) is filed, Plaintiff shall serve
and file any opposition and/or counter-motion within 30 days of service of Defendant’s motion.

5. Defendant may serve and file a reply and/or opposition within 14 days of service of Plaintiff's

opposition or counter-motion.

6. If Plaintiff filed a counter-motion, Plaintiff may serve and file a reply within 14 days of service

of Defendant’s opposition.

7, For scheduling purposes, motions shal! be noticed in accordance with Civil Local Rule 7-2, Ifa
party wishes to have the court decide the matter on the briefs and without oral argument, a party
may make that request pursuant to Civil Local Rule 7-1(b).

8. Unless the court orders otherwise, no case management conference will be held, and no ADR

process is required.

9, Any party who so wishes may request that the court set a case management conference,
pursuant to Civil Local Rule 16-10, per the schedule in Civil Local Rule 16-2. Federal Rule of
Civil Procedure 26 and Civil Local Rules 16-9 and 16-10 shall apply.

10. The court on its own motion or on the joint request of the parties may waive any requirement of

this order. -

finmigration-Mandamus_Scheduling-Order_Intake
rev. June 2018

FOR THE COURT:

SG ips CLERK

B gpfity Clerk

 
   
 

 

 
